 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY GOODS,                                    No. 2:17-CV-0660-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    TIM V. VIRGA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (Doc. 1). Plaintiff alleges

19   that Defendants are failing to keep him safe by continually placing him in a double cell with

20   individuals who threaten his safety, violating his Eighth Amendment rights against cruel and

21   unusual punishment.

22

23                       I. SCREENING REQUIREMENT AND STANDARD

24                  The Court is required to screen complaints brought by prisoners seeking relief

25   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

26   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

27   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

28   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff alleges Defendants violated his eighth amendment right to safety by

22   continually housing him in double cell housing units. Plaintiff contends that his “case factors”

23   make him a target for physical altercations and threats to his safety and to his life. Plaintiff

24   alleges that each named Defendant knew, should have known, or was involved in, Plaintiff’s

25   continual housing with cellmates who posed a significant threat of harm to him.

26   ///
27   ///

28   ///
                                                         2
 1                                             III. ANALYSIS

 2                  The treatment a prisoner receives in prison and the conditions under which the

 3   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

 4   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

 5   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

 6   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

 7   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

 8   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

 9   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

10   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

11   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

12   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

13   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

14   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

15   official must have a “sufficiently culpable mind.” See id.

16                  Under these principles, prison officials have a duty to take reasonable steps to

17   protect inmates from physical abuse. See Hoptowit v. Ray, 682 F.2d 1237, 1250-51 (9th Cir.

18   1982); Farmer, 511 U.S. at 833. Liability exists if: (1) objectively, the prisoner was incarcerated

19   under conditions presenting a substantial risk of serious harm; and (2) subjectively, prison

20   officials knew of and disregarded the risk. See Farmer, 511 U.S. at 837. The very obviousness of
21   the risk may suffice to establish the knowledge element. See Wallis v. Baldwin, 70 F.3d 1074,

22   1077 (9th Cir. 1995). Prison officials are not liable, however, if evidence is presented that they

23   lacked knowledge of a safety risk. See Farmer, 511 U.S. at 844. The knowledge element does

24   not require that the plaintiff prove that prison officials know for a certainty that the inmate’s

25   safety is in danger, but it requires proof of more than a mere suspicion of danger. See Berg v.

26   Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). Finally, the plaintiff must show that prison
27   officials disregarded a risk. Thus, where prison officials actually knew of a substantial risk, they

28   are not liable if they took reasonable steps to respond to the risk, even if harm ultimately was not
                                                         3
 1   averted. See Farmer, 511 U.S. at 844.

 2                  Plaintiff alleges that each named defendant violated his eighth amendment right to

 3   safety by continually placing him in double cell housing units with incompatible cellmates.

 4   However, there are no factual allegations that indicate Defendants David Baughman or Jeffery

 5   McCumber were involved in the alleged violations. Plaintiff only states that both Baughman and

 6   McCumber knew or should have known of the violence caused by double celling. This is too

 7   vague and conclusory of an allegation to connect these two Plaintiffs to the alleged violations.

 8   See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). A plaintiff must plead that each

 9   government official defendant through the official’s own individual actions, violated the

10   constitution, and Plaintiff has not done so here in relation to these two Defendants. For that

11   reason, the claim related to them is dismissed. Plaintiff will be provided an opportunity to amend

12   as to defendants Baughman and McCumber.

13

14                                IV. AMENDING THE COMPLAINT

15                  Because it is possible that the deficiencies identified in this order may be cured by

16   amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

17   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

18   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

19   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

20   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An
21   amended complaint must be complete in itself without reference to any prior pleading. See id.

22                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

23   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

24   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

25   each named defendant is involved, and must set forth some affirmative link or connection

26   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d
27   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

28   ///
                                                       4
 1                  Because the complaint appears to otherwise state a cognizable claim, if no

 2   amended complaint is filed within the time allowed therefor, the court will issue findings and

 3   recommendations that defendants Baughman and McCumber be dismissed, as well as such

 4   further orders as are necessary for service of process as to the remaining defendants.

 5

 6                                          V. CONCLUSION

 7                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file a first amended

 8   complaint within 30 days of the date of service of this order.

 9

10

11   Dated: November 19, 2018
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
